24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellant,v.Enrique PALAMINO-PEREZ, Appellee.
No. 90-3168.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1994.

Before:  MIKVA, Chief Judge, BUCKLEY, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
We affirm the judgment of the district court.  Assuming that the constitutional guarantee of due process applies to suppression hearings, we find that Appellant's due process rights were not violated by the destruction of the fax-photo upon which police based their Terry stop of Appellant.  Because the district court credited the police officers' testimony that Appellant resembled the suspect depicted in the discarded fax-photo, it is not reasonably probable that the discarded fax-photo was exculpatory in nature.


3
Accordingly, it is ORDERED AND ADJUDGED by the Court that the judgment of conviction from which this appeal was taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41(a).